ALLOWANCE
The Examiner was persuaded by the arguments filed on 10/18/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 2 and 4-21 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Means (US 5,471,627) discloses various aspects of representative independent claim 2 as outlined in the previous Office action.
Ovtcharov et al. (“Accelerating deep convolutional neural networks using specialized hardware”, cited by Applicant in IDS dated 11/15/18) discloses, inter alia, a hardware convolutional neural network system using a data buffering scheme which re-circulates a computed output layer values to the input buffers for the next round of layer computation.
Seide et al. (US 2014/0142929 A1, cited by Applicant in IDS dated 11/15/18) discloses, inter alia, a deep neural network system using dynamic batch sizing.
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 2):
“wherein the respective control register is configured to determine whether to store the weight input in the weight register based on an integer value of the respective control value.”
Independent claims 10 and 19 each recite an analogous limitation to that identified above, and are allowable for the same reason.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124